Exhibit SYNTHETECH ANNOUNCES FISCAL 2008 RESULTS Albany, Oregon, June 4, 2008 – Synthetech, Inc. (NZYM.OB) today announced financial results for its fiscal fourth quarter and fiscal year, which ended March 31, For the fourth quarter ended March 31, 2008, revenue was $4.6 million, a 7% increase from revenue of $4.3 million for the same period last year.Gross income for the current quarter was $1.1 million, compared to gross income of $1.2 million for the same period last year.Operating income for the current quarter was $128,000, compared to $314,000 for the same period last year.Net income for the fourth quarter ended March 31, 2008 was $113,000, or $0.01 per share, compared to $282,000, or $0.02 per share, in last year’s corresponding period. The Company reported revenue of $14.6 million for fiscal 2008, a 13% increase from revenue of $12.9 million in fiscal 2007.Gross income in fiscal 2008 was $2.9 million, compared to gross income in fiscal 2007 of $3.6 million.Operating loss in fiscal 2008 was $1.1 million, compared to operating income in fiscal 2007 of $242,000.Net loss for fiscal 2008 was $1.2 million, or $0.08 per share, compared to net income for fiscal 2007 of $193,000, or $0.01 per share. International sales, principally to Western Europe, were $5.7 million and $4.4 million in fiscal 2008 and 2007, respectively. International sales, like all of Synthetech's revenues, are subject to significant quarterly fluctuations based on the timing of customer’s projects as they progress through the clinical trials process. Financial results for the fourth quarter and full year of fiscal 2008 were disappointing.Production process difficulties reduced revenue and increased per unit costs, significantly hindering financial results.Management estimates that manufacturing difficulties related to certain customer projects reduced fiscal 2008 gross margins by approximately $1.7 million.Synthetech is continuing to address weaknesses in its manufacturing processes. Research and development expense for fiscal 2008 compared to fiscal 2007 increased $245,000, primarily due to increased compensation and related costs arising from budgeted increases in the number of chemists employed by Synthetech, and general increases in salaries and benefits.These changes were made primarily in response to improving business conditions and the need to provide competitive compensation packages. Selling, general and administrative expense for fiscal 2008 compared to fiscal 2007 increased $321,000, primarily as the result of the planned addition of a new senior sales position in April2007, an increase in consulting fees related to the implementation of Section 404 of the Sarbanes-Oxley Act and an increase in stock-based compensation expense. The
